     Case 2:21-cv-01280-GMN-EJY Document 3 Filed 07/30/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8                                                ***
 9    CHARLES LUCIA,                                      Case No. 2:21-cv-01280-GMN-EJY
10                                      Petitioner,                     ORDER
             v.
11
      STATE OF NEVADA,
12
                                     Respondent.
13

14          Charles Lucia has submitted what he has styled as a pro se motion for amended

15   judgment of conviction (ECF No. 1-1). His filing suffers from several defects. First, he

16   has failed to include either the $5.00 filing fee or a fully completed application to

17   proceed in forma pauperis. Local Rule LSR 1-2.

18          Second, to challenge his state court conviction or sentence in federal court he

19   must file a federal petition for writ of habeas corpus and that petition must be on the

20   court’s form. This court may entertain a petition for writ of habeas corpus “in behalf of a

21   person in custody pursuant to the judgment of a State court only on the ground that he

22   is in custody in violation of the Constitution or laws or treaties of the United States.” 28

23   U.S.C. § 2254(a). Alleged errors in the interpretation or application of state law do not

24   warrant habeas relief. Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir. 2004).

25          It appears that Lucia was sentenced, pursuant to a state-court judgment of

26   conviction, in January 2021 and that he seeks to challenge the computation of credit for

27   time served. He must exhaust his administrative remedies and seek relief in state court.

28

                                                      1
     Case 2:21-cv-01280-GMN-EJY Document 3 Filed 07/30/21 Page 2 of 2



 1
     Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). The court also notes that this
 2
     may be purely an issue of state law, not an issue of federal constitutional error.
 3
            Accordingly, this action will be dismissed as improperly commenced and for
 4
     failure to state a claim for which relief may be granted.
 5
            IT IS THEREFORE ORDERED that this action is dismissed without prejudice as
 6
     improperly commenced and for failure to state a claim cognizable in federal habeas
 7
     corpus.
 8
            IT IS FURTHER ORDERED that a certificate of appealability is denied.
 9
            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
10
     this case.
11

12          DATED: 30 July 2021.
13

14
                                                      GLORIA M. NAVARRO
15                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
